Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 3/1/2022 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejection previously set forth in the Non-Final Office Action dated on 12/1/2021.
Claim Status
Claims 1-14 and 21-26 are pending.
Claims 15-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with “Amendment/Request for Reconsideration-After Non-Final Rejection” filed on 3/1/2022 have been fully considered, but are moot because the arguments do not apply to new ground of rejections with a new reference, US 2018/0108607 A1 to Farooq, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Jian Shin Tsai et al., (US 2005/0250320 A1, of record, hereinafter Tsai) in further view of Mukta G. Farooq et al., (US 2018/0108607 A1, hereinafter Farooq).
Regarding claim 1, Yu discloses an interconnect structure comprising: 
a first conductive feature (via 32 on the right in Fig. 8) in a first dielectric layer (IMD 24 and ESL 34);
a second conductive feature (metal line 42 including barrier layer 36 and metal containing layer 38 and barrier layer 40 as shown in Fig. 4 on the right in Fig. 8)  aligned with and over the first conductive feature (32_right);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Yu’s Fig. 8, annotated. 
a first insulation layer (dielectric barrier 44 in Fig. 8) over the first dielectric layer (24) and the second conductive feature (42:36/38/40_right);
a second dielectric layer (IMD 46 in Fig. 8) over the first insulating layer (44); 
a contact via (via 50 on the right in Fig. 8) through the first insulation layer (44) and the second dielectric layer (46), the contact via comprising a top width (top width of 50_right) at a top surface along a width direction; and
metal line 52 on the right in Fig. 8) on the contact via (50_right), the third conductive feature comprising a lower width (lower width of 52_right) along the width direction, … 
wherein the contact via (50_right) is coterminous with the third conductive feature (52_right) along the width direction,
Yu does not expressly disclose the top width (top width of 50_right) is substantially identical to the lower width (lower width of 52_right); wherein the second conductive feature (42:36/38/40_right) comprises ruthenium, cobalt, iridium, or rhodium;
However, in the semiconductor device interconnecting field of endeavor, Tsai discloses a via contact 180 in Fig. 2 comprising a plugs 220, an agglutination layer 190 (conductive material described in [0022]) and barrier layer 210 (conductive material described in [0027]) has a top width is substantially identical to a lower width of an interconnect 230 including barrier layers (similar to interconnect 105 described in [0020]). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Tsai’s Fig. 2, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Yu’s top width of the via 50 is substantially identical to the 52 according to Tsai’s teaching to make top interconnect line smaller for small size device.
Yu modified by Tsai does not expressly disclose wherein the second conductive feature (Yu’s 42:36/38/40_right) comprises ruthenium, cobalt, iridium, or rhodium;
However, in the semiconductor device interconnecting field of endeavor, Farooq discloses vias 152A/152B connected between gate contacts 142 and wiring layer 156 in Fig. 2 can be made of ruthenium (Ru), cobalt (Co), iridium (Ir), or rhodium (Rh) described in [0029]. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Farooq’s Fig. 2, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Farooq’s metal material for Yu’s conductive feature to have metal resistant to high temperature described in [0029] by Farooq. 
	Regarding claim 2, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 1, 
wherein the second conductive feature (Yu’s 42:36/38/40_right) comprises a first barrier layer (Yu’s 36) and a first metal layer (Yu’s 38) over the first barrier layer.  
Yu’s 42:36/38/40_right modified by Farooq’s 152A/152B metal material, no copper is mentioned for vias 152A/152B) is free of copper.
	Regarding claim 3, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 2, 
wherein the contact via (Yu’s 50_right) comprises a second barrier layer and a via plug (the Yu’s via 50 is same as via 32 described in [0017] which has a barrier layer 28 and metal containing layer 30 as shown in Fig. 2).  
Regarding claim 4, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 2, 
wherein the first insulation layer (Yu’s 44 in Fig. 8) is in direct contact with the first dielectric layer (24, no ESL 34 is formed in alternative embodiments as described in [0014]).  
Regarding claim 6, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 1, 
wherein a dielectric constant of the first insulation layer (Yu’s 44) is greater than (the Yu’s 44 can be made from AlOx or SiN in [0015] which has dielectric constant about 9 or 7.5) a dielectric constant of the second dielectric layer (Yu’s 46, the IMD 46 is similar to IMD 24 described in [0016] which has low-k in the range of 3.5-2.8 described in [0011]).  
Regarding claim 8, Yu discloses an interconnect structure comprising: 
a first conductive feature (metal line 42 including barrier layer 36 and metal containing layer 38 and barrier layer 40 as shown in Fig. 4 on the right in Fig. 8);
via 50 on the right in Fig. 8) over and in contact with the first conductive feature (42:36/38/40_right), the contact via comprising a top width (top width of 50_right) along a direction (width direction); 
a dielectric layer (IMD 46 in Fig. 8) surrounding the first conductive feature (42:36/38/40_right) and the contact via (50_right) and 
an insulation layer (dielectric barrier 44) between sidewalls of the first conductive feature (sidewalls of 42:36/38/40_right) and the dielectric layer (46) and 
a second conductive feature (metal line 52_right) on the contact via (50_right), the second conductive feature comprising a bottom width (bottom width of 52_right) along the direction, …
wherein the insulation layer (44) does not completely cover sidewalls of the contact vial (sidewalls of 50_right),
wherein the contact via (50_right) is coterminous with the second conductive feature (52_right) along the direction (width direction).
Yu does not expressly disclose the top width (top width of 50_right) is substantially identical to the bottom width (bottom width of 52_right); wherein the first conductive feature (42:36/38/40_right) comprises ruthenium, cobalt, iridium, or rhodium;
However, in the semiconductor device interconnecting field of endeavor, Tsai discloses a via contact 180 in Fig. 2 comprising a plugs 220, an agglutination layer 190 (conductive material described in [0022]) and barrier layer 210 (conductive material described in [0027]) has a top width is substantially identical to a bottom width of an interconnect 230 including barrier layers (similar to interconnect 105 described in [0020]). 
Yu’s top width of the via 50 is substantially identical to the bottom width of the metal line 52 according to Tsai’s teaching to make top interconnect line smaller for small size device.
Yu modified by Tsai does not expressly disclose wherein the first conductive feature (Yu’s 42:36/38/40_right) comprises ruthenium, cobalt, iridium, or rhodium;
However, in the semiconductor device interconnecting field of endeavor, Farooq discloses vias 152A/152B connected between gate contacts 142 and wiring layer 156 in Fig. 2 can be made of ruthenium (Ru), cobalt (Co), iridium (Ir), or rhodium (Rh) described in [0029]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Farooq’s metal material for Yu’s conductive feature to have metal resistant to high temperature described in [0029] by Farooq. 
Regarding claim 9, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 8, 
wherein the first conductive feature (Yu’s 42:36/38/40_right modified by Farooq’s 152A/152B metal material, no copper is mentioned for vias 152A/152B) is free of copper,
wherein the insulating layer (Yu’s 44) comprises an insulative nitride material (nitride material described in 0015]).
Regarding claim 10, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 8, 
Yu’s 42:36/38/40_right in Fig. 8) comprises a first barrier layer (Yu’s 36) and a metal layer (Yu’s 38), 
wherein the first barrier layer (Yu’s 36 in Fig. 8) and the metal layer (Yu’s 38) are in contact with the insulating layer (Yu’s 44, no ESL 34 is formed in alternative embodiments as described in [0014]).  
Regarding claim 11, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 8, 
wherein the contact via (Yu’s 50_right in Fig. 8) is in contact with the dielectric layer (Yu’s 46).  
Regarding claim 12, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 10, 
wherein the contact via (Yu’s 50_right in Fig. 8) comprises a second barrier layer and a via plug over the second barrier layer (the Yu’s via 50 is same as via 32 described in [0017] which has a barrier layer 28 and metal containing layer 30 over the 28 as shown in Fig. 2).  
Regarding claim 13, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 12, 
wherein the second barrier layer (the Yu’s 28 of 50_right in Fig. 8) is disposed between the via plug (the Yu’s 30 of 50_right) and the dielectric layer (Yu’s 46).  
Regarding claim 21, Yu discloses a contact structure comprising: 
a first conductive feature (via 32 on the right in Fig. 8) in a first dielectric layer (IMD 24 and ESL 34);
metal line 42 including barrier layer 36 and metal containing layer 38 and barrier layer 40 as shown in Fig. 4 on the right in Fig. 8) aligned with and over the first conductive feature (32_right);
a third conductive feature (via 50 on the right in Fig. 8) over the second conductive feature (42:36/38/40_right), the third conductive feature (50_right) comprising a top surface and the top surface comprising a top width (top width of 50_right) along a direction (width direction); and
a first insulation layer (dielectric barrier 47 in Fig. 8) over the first dielectric layer (24/34), the second conductive feature (42:36/38/40_right), and the third conductive feature (50_right); and
a fourth conductive feature (metal line 52 on the right) disposed on the third conductive feature (50_right), the fourth conductive feature (52_right) comprising a bottom surface and the bottom surface comprising a bottom width (bottom width of 52_right) along the direction
wherein the second conductive feature (42:36/38/40_right) comprises a first barrier layer (36) and a first metal layer (38) over the first barrier layer (36), …
wherein the third conductive feature (50_right) comprises a second barrier layer and a second metal layer over the second barrier layer (the via 50 is same as via 32 described in [0017] which has a barrier layer 28 and metal containing layer 30 over the 28 as shown in Fig. 2),
wherein the top surface of the third conductive (the top surface of the 50_right) is coterminous with the bottom surface of the fourth conductive feature (the bottom surface of the 52_right) along the direction (width direction),
Yu does not expressly disclose the top width (top width of 50_right) is substantially identical to the bottom width (bottom width of 52_right); wherein the second conductive feature (42:36/38/40_right) comprises ruthenium, cobalt, iridium, or rhodium and is free of copper;
However, in the semiconductor device interconnecting field of endeavor, Tsai discloses a via contact 180 in Fig. 2 comprising a plugs 220, an agglutination layer 190 (conductive material described in [0022]) and barrier layer 210 (conductive material described in [0027]) has a top width is substantially identical to a bottom width of an interconnect 230 including barrier layers (similar to interconnect 105 described in [0020]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make Yu’s top width of the via 50 is substantially identical to the bottom width of the metal line 52 according to Tsai’s teaching to make top interconnect line smaller for small size device.
Yu modified by Tsai does not expressly disclose wherein the second conductive feature (Yu’s 42:36/38/40_right) comprises ruthenium, cobalt, iridium, or rhodium and is free of copper;
However, in the semiconductor device interconnecting field of endeavor, Farooq discloses vias 152A/152B connected between gate contacts 142 and wiring layer 156 in Fig. 2 can be made of ruthenium (Ru), cobalt (Co), iridium (Ir), or rhodium (Rh) described in [0029], no copper is mentioned. 
Farooq’s metal material for Yu’s conductive feature to have metal resistant to high temperature described in [0029] by Farooq. 
Regarding claim 22, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 21, 
wherein the first barrier layer (Yu’s 36) and the second barrier layer (Yu’s barrier layer of 50, similar to the  barrier layer 28) comprise a metal nitride (metal nitride described in [0014] and [0013]), 
wherein the first dielectric layer (Yu’s IMD 24 and ESL 34) comprises silicon oxide (Yu’s IMD 24 contain oxygen and silicon described in [0011]).  
Regarding claim 23, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 22, 
wherein the second barrier layer (Yu’s barrier layer of 50, similar to the barrier layer 28) is partially sandwiched between the first insulation layer (Yu’s 47 in Fig. 8) and the second metal layer (the Yu’s via 50 similar to metal containing layer 30 over the 28 as shown in Fig. 2), 
wherein the second barrier layer (Yu’s barrier layer of 50, similar to the barrier layer 28) is in direct contact  with the first insulation layer (Yu’s 47 when the Yu’s the bottom width of the metal line 52 to be substantially identical to the top width of the via 50 as modified by Tsai addressed in claim 21). 
Regarding claim 26, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 21, 
Yu’s 42:36/38/40_right in Fig. 8) and the third conductive feature (Yu’s 50_right) comprise vertical sidewalls.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Jian Shin Tsai et al., (US 2005/0250320 A1, of record, hereinafter Tsai) and in further view of Mukta G. Farooq et al., (US 2018/0108607 A1, hereinafter Farooq) and Pei-Yu Chou et al., (US 2007/0155157 A1, of record, hereinafter Chou).
Regarding claim 5, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 3, 
Yu modified by (Tsai and Farooq) does not expressly disclose wherein the third conductive feature (Yu’s 52_right) is barrier-free and in direct contact with the second barrier layer (the Yu’s barrier layer of 52_right similar to 28 as shown in Fig. 2) and the via plug (the Yu’s via plug of 52_right similar to 30)
However, in the same semiconductor device field of endeavor, Chou discloses a metal wire 114 is in direct contact with a barrier layer 94 and a contact plug 110 in Fig. 20. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Chou’s Fig. 20, annotated.
Yu’s contact 52 without a barrier layer according to Chou’s teaching to simplify the manufacturing process. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Jian Shin Tsai et al., (US 2005/0250320 A1, of record, hereinafter Tsai) and in further view of Mukta G. Farooq et al., (US 2018/0108607 A1, hereinafter Farooq) and Gurvinder Jolly et al., (US 5,269,880 A, of record, hereinafter Jolly).
Regarding claim 7, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 1, 
wherein the second conductive feature (Yu’s 42:36/38/40_right in Fig. 8) includes, along the width direction, a first width at a top surface of the second conductive feature (first width at a top surface of the Yu’s 42:36/38/40_right) and a second width at a bottom surface of the second conductive feature (second width at a bottom surface of the Yu’s 42:36/38/40_right), 
wherein the contact via (Yu’s 50_right) further includes a top width at a top surface thereof (top width at a top surface of Yu’s 50_right) and a bottom width at a bottom surface thereof (bottom width at a bottom surface of Yu’s 50_right) along the width direction, …
wherein the second width (second width at a bottom surface of the Yu’s 42:36/38/40_right) is greater than the bottom width (bottom width at a bottom surface of Yu’s 50_right), …
Yu modified by (Tsai and Farooq) does not expressly disclose wherein the top width (top width at a top surface of Yu’s 50_right) is greater than the bottom width (bottom width at a bottom surface of Yu’s 50_right); wherein the second width (second width at a bottom surface of the Yu’s 42:36/38/40_right) is greater than the first width (first width at a top surface of the Yu’s 42:36/38/40_right).  
However, in the same semiconductor device field of endeavor, Jolly discloses the top width of an interconnect structure 40 in Fig. 2 is greater than a bottom width of the interconnect structure 40.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed make Yu’s the top width of the contact via 50 to be greater than the bottom width of the contact via 50 as taught by Jolly in order to create efficient sidewall step coverage and eliminate voids to provide reliable electrical contacts described by Jolly in col. 1, lines 56-66.
Yu modified by (Tsai, Farooq and Jolly) does not expressly disclose wherein the second width (second width at a bottom surface of the Yu’s 42:36/38/40_right) is greater than the first width (first width at a top surface of the Yu’s 42:36/38/40_right).  
However, Applicant has not presented persuasive evidence that the claimed “second width is greater than the first width” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed width).  Also, the applicant has not shown that the claimed width difference produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II).  
Thus, it would have been obvious to add the claimed width difference, “second width is greater than the first width” to the rest of the claimed invention.

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Jian Shin Tsai et al., (US 2005/0250320 A1, of record, hereinafter Tsai) and in further view of Mukta G. Farooq et al., (US 2018/0108607 A1, hereinafter Farooq) and in further view of Hiroyasu Itou, (US 2005/0258484 A1, of record, hereinafter Itou).
Regarding claim 14, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 8, 
… the contact via (Yu’s 50_right in Fig. 8 equivalent to Tsai’s via contact 180 in Fig. 2) tapers downward such that the first conductive feature (Yu’s 42:36/38/40_right 8 equivalent to Tsai’s interconnect 105) and the contact via (Tsai’s 180) are narrowest along the direction (width direction) at an interface between the first conductive feature (Tsai’s 105) and the contact via (Tsai’s 180).  
Yu modified by (Tsai and Farooq) does not expressly discloses wherein top edges of the first conductive feature (Yu’s 42:36/38/40_right in Fig. 8) are chamfered. 
However, in the same semiconductor device field of endeavor, Itou discloses top edges of a metal electrodes 346/347/348 in Fig. 36 are chamfered described in [0230].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine teachings of Yu and ltou to form an interconnect ltou in order to reduce electric field on the corner areas when high voltage is applied as described by Itou in [0230].
Regarding claim 25, Yu modified by (Tsai and Farooq) discloses the interconnect structure of claim 21, 
Yu modified by (Tsai and Farooq) does not expressly discloses wherein top edges of the second conductive feature (Yu’s 42:36/38/40_right in Fig. 8) and the third conductive feature (Yu’s 50_right) are chamfered. 
However, in the same semiconductor device field of endeavor, Itou discloses top edges of a metal electrodes 346/347/348 in Fig. 36 are chamfered described in [0230].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine teachings of Yu and ltou to form an interconnect structure where the top edges of the second and third conductive features are chamfered as taught by ltou in order to reduce electric field on the corner areas when high voltage is applied as described by Itou in [0230].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen-Hua Yu et al., (US 2014/0213051 A1, of record, hereinafter Yu) in view of Jian Shin Tsai et al., (US 2005/0250320 A1, of record, hereinafter Tsai) and in further view of Mukta G. Farooq et al., (US 2018/0108607 A1, hereinafter Farooq) and Liang-Yueh Ou Yang, (US 2014/0264920 A1, or record, hereinafter Yang).
Yu modified by (Tsai and Farooq) does not expressly discloses a capping layer disposed between the first conductive feature (Yu’s via 32 on the right in Fig. 8) and the Yu’s 42:36/38/40_right), wherein a composition of the capping layer is different from a composition of the first conductive feature (of Yu’s 32), wherein the capping layer comprises copper, cobalt, ruthenium, molybdenum, chromium, tungsten, manganese, rhodium, iridium, nickel, palladium, platinum, silver, gold, aluminum, or a combination thereof, wherein the first conductive feature (Yu’s 32) comprises copper, cobalt, ruthenium, molybdenum, chromium, tungsten, manganese, rhodium, iridium, nickel, palladium, platinum, silver, gold, aluminum, or a combination thereof.  
However, in the same semiconductor device field of endeavor, Yang discloses a cap 202 formed on a via such as 108 can be capped with via cap such as 202 as shown in Fig. 3, the via can be metals such as gold, aluminum, tungsten, cobalt, palladium, nickel, silver, compounds or alloys of the same, or other conductive materials described in [0010] and the cap can be different metals from the via metals such as gold, platinum, silver or ruthenium described in [0016].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Yang’s different via and cap metals for the Yu’s via structure to increase adhesion of subsequent layers or structures, or to alter the surface electrical properties of the via described in [0011 by Yang. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FARUN LU/Primary Examiner, Art Unit 2898